Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 13, 2017

The Court of Appeals hereby passes the following order:

A17A1369. CARTER v. BOARD OF REGENTS OF THE UNIVERSITY
    SYSTEM OF GEORGIA et al.

      Following the termination of her employment with Albany State University,
Yolanda Carter filed a lawsuit against the Board of Regents of the University System
of Georgia, Arthur Dunning, the Interim President of Albany State University, and
Chanta Haywood, the Interim Vice-President of the Office of Institutional
Advancement at Albany State University. In her complaint, Carter asserts claims for
mandamus, declaratory relief, and permanent injunctive relief. Subsequently, the trial
court dismissed Carter’s complaint, explicitly ruling that her claims for declaratory
and injunctive relief were barred by the doctrine of sovereign immunity and that her

claim for mandamus lacked merit.
      On November 18, 2016, Carter filed a notice of appeal to this Court. However,
cases involving the grant of denial of mandamus, in which the notice of appeal was
filed prior to January 1, 2017, “are within the exclusive jurisdiction of [the Supreme

Court of Georgia] without regard to the underlying subject matter or the legal issues
raised.” Ladzinske v. Allen, 280 Ga. 264 (626 SE2d 83) (2006) (punctuation omitted);

see Ga. Const. Art. VI, § VI, ¶ III (5); OCGA § 15-3-3.1 (a) (4), (6) (granting the
Court of Appeals subject matter jurisdiction over cases involving extraordinary
remedies, such as mandamus, and other enumerated cases for notices of appeal filed
on or after January 1, 2017); Ga. L. 2016, Act 626, §§ 3-1. Accordingly, this appeal

is hereby TRANSFERRED to the Supreme Court of Georgia for disposition.


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/13/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.